DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed May 6, 2022.
	Claims 1-18 are pending.  Claims 1, 7 and 13 are amended.  Claims 1, 7 and 13 are independent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 7,342,830; hereinafter “Chen”) in view of Honma (U.S. 9,640,265).
	Regarding independent claim 1, Chen teaches a non-volatile memory storage system (Fig. 1) comprising:
	a memory cell array (Fig. 1: 102) comprising a plurality of memory cells (see col. 3, ll. 29-31) organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group (see Abstract);
	a dynamic 1-tier circuit (Fig. 1: 106-126) configured to execute a first program loop and a second program loop (see col. 7, ll. 27-61);
	wherein the first program loop comprises:
	the dynamic 1-tier circuit applying at least one programming pulse to program the memory cells of both of the first and second sub-groups simultaneously, and applying a verify voltage to the first sub-group (see Abstract).
	However, Chen is silent with respect to comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold, if the first sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing a voltage of the programming pulses and repeating the first program loop, and if the first sub-group numeric threshold is met, the dynamic 1-tier circuit executing the second program loop, wherein the second program loop comprises the dynamic 1-tier circuit comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold, and if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop.
	Similar to Chen, Honma teaches a non-volatile memory storage system (Fig. 1) comprising a memory cell array (Fig. 1: 11) comprising a plurality of memory cells (see col. 2, ll. 21-24) organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group (see col. 4, ll. 29-37), a dynamic 1-tier circuit (Fig. 1: 12-18) configured to execute a first program loop (Fig. 5: (1st and 2nd phase) and a second program loop (Fig. 5: 3rd phase).
	Furthermore, Honma teaches comparing a number of memory cells of the first sub-group that have achieved verify level to a first sub-group numeric threshold (Fig. 5: steps S13-S14, see also col. 5, ll. 46-65),
	if the first sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing a voltage of the programming pulses and repeating the first program loop (Fig. 5: step S14 = “No”, step S15 is performed and steps S11-S14 are repeated), and
	if the first sub-group numeric threshold is met, the dynamic 1-tier circuit executing the second program loop (Fig. 5: after step S14 = “Yes” and step S20 is performed, 3rd phase will be performed), wherein the second program loop comprises:
	the dynamic 1-tier circuit comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold (Fig. 5: step S23), and
	if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop (Fig. 5: step S24 = “No”, step S25 is performed and steps S21-S24 are repeated).
Since Honma and Chen are from the same field of endeavor, the teachings of Honma would have been recognized in the pertinent art of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Honma with the teachings of Chen for the purpose of improve the reliability of data of the memory device, see Honma’s col. 12, ll. 50-51.
Regarding claim 3, Chen in combination with Honma teaches the limitations with respect to claim 1.
Furthermore, Honma teaches wherein the memory array includes a third sub-group (Fig. 2 shows a plurality of wordlines comprising a plurality of memory cells which can be divided in a plurality of sub-group that includes a “third sub-group).
	As discussed above, Chen’s non-volatile memory storage system in combination with Honma is substantially identical in structure to the claimed “non-volatile memory storage system,” where the differences reside only in the remaining limitations relating to function of “execute a third program loop upon the second sub-group numeric threshold being met, wherein the third program loop comprises the dynamic 1-tier circuit comparing a number of memory cells of the third sub-group that have achieved the verify level to a third sub-group numeric threshold, and if the third sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second and third sub-groups and repeating the third program loop.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Chen in combination with Honma teaches the limitations with respect to claim 3.
Furthermore, Honma teaches wherein the memory array includes a fourth sub-group (Fig. 2 shows a plurality of wordlines comprising a plurality of memory cells which can be divided in a plurality of sub-group that includes a “fourth sub-group).
As discussed above, Chen’s non-volatile memory storage system in combination with Honma is substantially identical in structure to the claimed “non-volatile memory storage system,” where the differences reside only in the remaining limitations relating to function of “execute a fourth program loop upon the third sub-group numeric threshold being met, wherein the fourth program loop comprises the dynamic 1-tier circuit comparing a number of memory cells of the fourth sub-group that have achieved the verify level to a fourth sub-group numeric threshold, and if the fourth sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second and third and fourth sub-groups and repeating the fourth program loop.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding independent claim 7, Chen teaches a method of programming a memory storage system (Fig. 1) which has a memory cell array (Fig. 1: 102) including a plurality of memory cells (see col. 3, ll. 29-31) organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group (see Abstract), comprising the steps of:
with a dynamic 1-tier circuit (Fig. 1: 106-126) executing a first program loop (see col. 7, ll. 27-61) comprising:
	applying at least one programming pulse to program the memory cells of both of the first and second sub-groups simultaneously, and applying a verify voltage to the first sub-group (see Abstract).
However, Chen is silent with respect to comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold, if the first sub-group numeric threshold is not met, increasing a voltage of the programming pulses and repeating the first program loop, if the first sub-group numeric threshold is met, then with the dynamic 1-tier circuit, executing a second program loop, the second program loop comprising: comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold, and if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop.
Similar to Chen, Honma teaches a method of programming (Fig. 5) a memory storage system (Fig. 1) which has a memory cell array (Fig. 1: 11) including a plurality of memory cells (see col. 2, ll. 21-24) organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group (see col. 4, ll. 29-37), and with a dynamic 1-tier circuit (Fig. 1: 12-18) executing a first program loop (Fig. 5: (1st and 2nd phase).
Furthermore, Honma teaches comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold (Fig. 5: steps S13-S14, see also col. 5, ll. 46-65),
if the first sub-group numeric threshold is not met, increasing a voltage of the programming pulses and repeating the first program loop (Fig. 5: step S14 = “No”, step S15 is performed and steps S11-S14 are repeated),
if the first sub-group numeric threshold is met, then with the dynamic 1-tier circuit, executing a second program loop (Fig. 5: after step S14 = “Yes” and step S20 is performed, 3rd phase will be performed), the second program loop comprising:
comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold (Fig. 5: step S23), and
if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop (Fig. 5: step S24 = “No”, step S25 is performed and steps S21-S24 are repeated).
Since Honma and Chen are from the same field of endeavor, the teachings of Honma would have been recognized in the pertinent art of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Honma with the teachings of Chen for the purpose of improve the reliability of data of the memory device, see Honma’s col. 12, ll. 50-51.
Regarding independent claim 13, Chen teaches a non-volatile computer-readable medium (Fig. 1) having a memory cell array (Fig. 1: 102) including a plurality of memory cells (see col. 3, ll. 29-31) organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group and having recorded thereon a program (see Abstract) which, when executed by a processor causes the processor to execute a method comprising:
	with a dynamic 1-tier circuit (Fig. 1: 106-126) executing a first program loop (see col. 7, ll. 27-61) comprising:
	applying at least one programming pulse to program the memory cells of both of the first and second sub-groups simultaneously, and applying a verify voltage to the first sub-group (see Abstract).
However, Chen is silent with respect to comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold, if the first sub-group numeric threshold is not met, increasing a voltage of the programming pulses and repeating the first program loop, if the first sub-group numeric threshold is met, then with the dynamic 1-tier circuit, executing a second program loop, the second program loop comprising: comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold, and if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop.
Similar to Chen, Honma teaches a non-volatile computer-readable medium having a memory cell array (Fig. 1: 11) including a plurality of memory cells (see col. 2, ll. 21-24) organized into a plurality of distinct sub-groups including a first sub-group and a second sub-group (see col. 4, ll. 29-37) and having recorded thereon a program which, when executed by a processor causes the processor to execute a method comprising a dynamic 1-tier circuit (Fig. 1: 12-18) executing a first program loop (Fig. 5: (1st and 2nd phase).
Furthermore, Honma teaches comparing a number of memory cells of the first sub-group that have achieved a verify level to a first sub-group numeric threshold (Fig. 5: steps S13-S14, see also col. 5, ll. 46-65),
if the first sub-group numeric threshold is not met, increasing a voltage of the programming pulses and repeating the first program loop (Fig. 5: step S14 = “No”, step S15 is performed and steps S11-S14 are repeated),
if the first sub-group numeric threshold is met, then with the dynamic 1-tier circuit executing a second program loop (Fig. 5: after step S14 = “Yes” and step S20 is performed, 3rd phase will be performed), the second program loop comprising:
comparing a number of memory cells of the second sub-group that have achieved the verify level to a second sub-group numeric threshold (Fig. 5: step S23), and
if the second sub-group numeric threshold is not met, the dynamic 1-tier circuit increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second sub-groups and repeating the second program loop (Fig. 5: step S24 = “No”, step S25 is performed and steps S21-S24 are repeated).
Since Honma and Chen are from the same field of endeavor, the teachings of Honma would have been recognized in the pertinent art of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Honma with the teachings of Chen for the purpose of improve the reliability of data of the memory device, see Honma’s col. 12, ll. 50-51.
Regarding claim 15, Chen in combination with Honma teaches the limitations with respect to claim 13.
Furthermore, Honma teaches wherein the memory array includes a third sub-group (Fig. 2 shows a plurality of wordlines comprising a plurality of memory cells which can be divided in a plurality of sub-group that includes a “third sub-group).
	As discussed above, Chen’s non-volatile memory storage system in combination with Honma is substantially identical in structure to the claimed “non-volatile computer-readable medium,” where the differences reside only in the remaining limitations relating to function of “performing a third program loop which includes the steps of: with the dynamic 1-tier circuit, comparing a number of memory cells of the third sub-group that have achieved the verify level to a third sub-group numeric threshold, and if the third sub-group numeric threshold is not met, increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second and third sub-groups and repeating the third program loop.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 17, Chen in combination with Honma teaches the limitations with respect to claim 15.
Furthermore, Honma teaches wherein the memory array includes a fourth sub-group (Fig. 2 shows a plurality of wordlines comprising a plurality of memory cells which can be divided in a plurality of sub-group that includes a “fourth sub-group).
As discussed above, Chen’s non-volatile memory storage system in combination with Honma is substantially identical in structure to the claimed “non-volatile computer-readable medium,” where the differences reside only in the remaining limitations relating to function of “performing a fourth program loop which includes the steps of: with the dynamic 1-tier circuit, comparing a number of memory cells of the fourth sub-group that have achieved the verify level to a fourth sub-group numeric threshold, and if the fourth sub-group numeric threshold is not met, increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second and third and fourth sub-groups and repeating the fourth program loop.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claims 2, 4, 6, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Honma as applied to claim 1 above, and further in view of Ratnam (U.S. 8,885,407).
	Regarding claim 2, Chen in combination with Honma teaches the limitations with respect to claim 1.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, and the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 9: 9000) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 9: 300, 400 and 500) including a first sub-group (Fig. 9: 400) and a second sub-group (Fig. 9: 500).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 9: first sub-group of cells are adjacent to a trench where group 300 is located, see col. 12, ll. 1-4), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 9: the second sub-group of cells 500 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 500).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Regarding claim 4, Chen in combination with Honma teaches the limitations with respect to claim 3.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group, and the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 8E) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 8E: 300, 400, 500 and 600) including a first sub-group (Fig. 8E: 400) and a second sub-group (Fig. 8E: 600).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 8E: first sub-group of cells 400 are adjacent to a trench where group 300 is located), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 8E: the second sub-group of cells 600 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 600), and
	the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups (Fig. 8E: 500 is between 400 and 600).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Regarding claim 6, Chen in combination with Honma teaches the limitations with respect to claim 5.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group, the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups, and the memory cells of the fourth sub-group are disposed between the memory cells of the second and third sub-groups.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 8E) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 8E: 300, 400, 500 and 600) including a first sub-group (Fig. 8E: 400) and a second sub-group (Fig. 8E: 600).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 8E: first sub-group of cells 400 are adjacent to a trench where group 300 is located), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 8E: the second sub-group of cells 600 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 600), and
	the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups (Fig. 8E: 500 is between 400 and 600), and
	the memory cells of the fourth sub-group are disposed between the memory cells of the second and third sub-groups (Fig. 8E shows a portion of four groups of memory cells (300-600) of a plurality of group of memory cells that can be arranged between the second and third sub-groups).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Regarding claim 8, Chen in combination with Honma teaches the limitations with respect to claim 7.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, and the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 9: 9000) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 9: 300, 400 and 500) including a first sub-group (Fig. 9: 400) and a second sub-group (Fig. 9: 500).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 9: first sub-group of cells are adjacent to a trench where group 300 is located, see col. 12, ll. 1-4), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 9: the second sub-group of cells 500 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 500).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Regarding claim 14, Chen in combination with Honma teaches the limitations with respect to claim 13.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, and the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 9: 9000) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 9: 300, 400 and 500) including a first sub-group (Fig. 9: 400) and a second sub-group (Fig. 9: 500).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 9: first sub-group of cells are adjacent to a trench where group 300 is located, see col. 12, ll. 1-4), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 9: the second sub-group of cells 500 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 500).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Regarding claim 16, Chen in combination with Honma teaches the limitations with respect to claim 15.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group, and the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 8E) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 8E: 300, 400, 500 and 600) including a first sub-group (Fig. 8E: 400) and a second sub-group (Fig. 8E: 600).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 8E: first sub-group of cells 400 are adjacent to a trench where group 300 is located), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 8E: the second sub-group of cells 600 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 600), and
	the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups (Fig. 8E: 500 is between 400 and 600).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Regarding claim 18, Chen in combination with Honma teaches the limitations with respect to claim 17.
	The combination is silent with respect to the memory cells of the first sub-group are adjacent to a trench, the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the seconds sub-group, the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups, and the memory cells of the fourth sub-group are disposed between the memory cells of the second and third sub-groups.
	However, it is known that for vertically oriented flash memory array includes vertically oriented trench, and is obvious as follow:
	Similar to the combination, Ratnam teaches a memory cell array (Fig. 8E) comprising a plurality of memory cells organized into a plurality of distinct sub-groups (Fig. 8E: 300, 400, 500 and 600) including a first sub-group (Fig. 8E: 400) and a second sub-group (Fig. 8E: 600).
	Furthermore, Ratnam teaches the memory cells of the first sub-group are adjacent to a trench (Fig. 8E: first sub-group of cells 400 are adjacent to a trench where group 300 is located), and
	the memory cells of the second sub-group are spaced apart from the trench such that the memory cells of the first sub-group are between the trench and the memory cells of the second sub-group (Fig. 8E: the second sub-group of cells 600 are space apart from the trench where group 300 is located, and the first sub-group 400 is between the trench of 300 and the sub-group 600), and
	the memory cells of the third sub-group are disposed between the memory cells of the first and second sub-groups (Fig. 8E: 500 is between 400 and 600), and
	the memory cells of the fourth sub-group are disposed between the memory cells of the second and third sub-groups (Fig. 8E shows a portion of four groups of memory cells (300-600) of a plurality of group of memory cells that can be arranged between the second and third sub-groups).
Since Ratnam, Honma and Chen are from the same field of endeavor, the teachings of Ratnam would have been recognized in the pertinent art of Chen in combination with Honma.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ratnam with the teachings of Chen in combination with Honma for the purpose of achieve higher densities in flash memory devices, see Ratnam’s col. 2, ll. 29-30.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, there is no teaching or suggestion in the prior art of record to provide the recited steps of the memory array includes a third sub-group and further including performing a third program loop which includes the steps of: with the dynamic 1-tier circuit, comparing a number of memory cells of the third sub-group that have achieved the verify level to a third sub-group numeric threshold, and if the third sub-group numeric threshold is not met, increasing the voltage of the programming pulses and applying one or more programming pulses to the first and second and third sub-groups and repeating the third program loop.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825